DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastie (# US 2008/0171149) in view of Burns et al. (# US 2007/0100023).
Hastie discloses:
1. An inkjet ink for textile printing (see Abstract; [0064]), the inkjet ink comprising: 
a self-dispersed pigment including a pigment ([0047]). 
a polyester-polyurethane binder ([0045]); and 
a liquid vehicle (see Abstract; [0052]-[0053]; [0069]).
2. The inkjet ink as defined in claim 1 wherein: 
the self-dispersed pigment is present in an amount ranging from about 1 wt % to about 6 wt % based on a total weight of the inkjet ink (0.5 to 10%; [0022]); and 
the polyester-polyurethane binder is present in an amount ranging from about 4 wt % to about 10 wt % based on the total weight of the inkjet ink (5-40%; [0022]).
3. The inkjet ink as defined in claim 1, further comprising an additive selected from the group consisting of an anti-kogation agent, an anti-decel agent, a surfactant ([0059]-[0062]), a biocide ([0034]; see Examples), and a combination thereof.
4. The inkjet ink as defined in claim 1 wherein the liquid vehicle includes water (see claim 3) and a co-solvent ([0069]; see Examples).
10. The inkjet ink as defined in claim 1 wherein the polyester-polyurethane binder has a weight average molecular weight ranging from about 20,000 to about 300,000 (500 to 50,000; [0044]).
Hastie explicitly did not discloses:
1. The organic group including at least one phosphorus-containing group.
5. The inkjet ink as defined in claim 1 wherein the at least one phosphorus-containing group has at least one P—O bond or P═O bond.
6. The inkjet ink as defined in claim 5 wherein the at least one phosphorus-containing group is a phosphonic acid group, a partial ester thereof, or a salt thereof.
7. The inkjet ink as defined in claim 5 wherein the at least one phosphorus-containing group is a partial phosphonic acid ester group having a formula —PO3RH, or a salt thereof, wherein R is an aryl, an alkaryl, an aralkyl, or an alkyl group.
8. The inkjet ink as defined in claim 5 the at least one phosphorus-containing group is a geminal bisphosphonic acid group having a formula —CQ(PO3H2)2, or a salt thereof, wherein Q is selected from the group consisting of H, R, OR, SR, and NR2, and wherein R is independently selected from the group consisting of H, a C1-C18 saturated or unsaturated, branched or unbranched alkyl group, a C1-C18 saturated or unsaturated, branched or unbranched acyl group, an aralkyl group, an alkaryl group, and an aryl group.
9. The inkjet ink as defined in claim 1 wherein the polyester-polyurethane binder is a sulfonated polyester-polyurethane binder, and is one of: 
i) an aliphatic compound including multiple saturated carbon chain portions ranging from C4 to C10 in length, and that is devoid of an aromatic moiety; or 
ii) an aromatic compound including an aromatic moiety and multiple saturated carbon chain portions ranging from C4 to C10 in length.
11. The inkjet ink as defined in claim 1 wherein the polyester-polyurethane binder has an acid number ranging from about 1 mg KOH/g to about 50 mg KOH/g.
Burns et al. teaches that to have the ink with improved performance characteristics for inkjet printing increasing in the optical density and strength of printing on the substrate (see Examples),  
1. The inkjet ink having the organic group including at least one phosphorus-containing group ([0022]).
5. The inkjet ink as defined in claim 1 wherein the at least one phosphorus-containing group has at least one P—O bond or P═O bond ([0022]).
6. The inkjet ink as defined in claim 5 wherein the at least one phosphorus-containing group is a phosphonic acid group, a partial ester thereof, or a salt thereof ([0022]).
7. The inkjet ink as defined in claim 5 wherein the at least one phosphorus-containing group is a partial phosphonic acid ester group having a formula —PO3RH, or a salt thereof, wherein R is an aryl, an alkaryl, an aralkyl, or an alkyl group ([0022]).
8. The inkjet ink as defined in claim 5 the at least one phosphorus-containing group is a geminal bisphosphonic acid group having a formula —CQ(PO3H2)2, or a salt thereof, wherein Q is selected from the group consisting of H, R, OR, SR, and NR2, and wherein R is independently selected from the group consisting of H, a C1-C18 saturated or unsaturated, branched or unbranched alkyl group, a C1-C18 saturated or unsaturated, branched or unbranched acyl group, an aralkyl group, an alkaryl group, and an aryl group ([0023]).
9. The inkjet ink as defined in claim 1 wherein the polyester-polyurethane binder is a sulfonated polyester-polyurethane binder, and is one of: 
i) an aliphatic compound including multiple saturated carbon chain portions ranging from C4 to C10 in length, and that is devoid of an aromatic moiety; or 
ii) an aromatic compound including an aromatic moiety and multiple saturated carbon chain portions ranging from C4 to C10 in length ([0046]-[0048]).
11. The inkjet ink as defined in claim 1 wherein the polyester-polyurethane binder has an acid number ranging from about 1 mg KOH/g to about 50 mg KOH/g (less than 100; [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Hastie by the aforementioned teaching of Burns et al. in order to have the ink with improved performance characteristics for inkjet printing increasing in the optical density and strength of printing on the substrate (see Examples).  

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastie (# US 2008/0171149) in view of Burns et al. (# US 2007/0100023).
Hastie discloses:
12. A printing method ([0095]-[0096]), comprising: 
generating a print by thermal inkjet printing an inkjet ink directly onto a textile fabric selected from the group consisting of cotton, polyester, nylon, and silk ([0095]-[0096]), the inkjet ink including: 
a self-dispersed pigment including a pigment ([0047]); 
a polyester-polyurethane binder ([0045]); and 
a liquid vehicle ([0052]-[0053]; [0069]); and 
thermally curing the print ([0096]).
13. The printing method as defined in claim 12 wherein thermally curing the print involves heating the print to a temperature ranging from about 100 °C. to about 180° C (100 to 200 °C; [0096]).
14. A textile printing kit, comprising: a textile fabric selected from the group consisting of cotton, polyester, nylon, and silk ([0095]); and an inkjet ink to be printed on the textile fabric, the inkjet ink including: 
a self-dispersed pigment including a pigment ([0047]); 
a polyester-polyurethane binder ([0045]); and 
a liquid vehicle ([0052]-[0053]; [0069]).
15. The textile printing kit as defined in claim 14 wherein: 
the self-dispersed pigment is present in an amount ranging from about 1 wt % to about 6 wt % based on a total weight of the inkjet ink (0.5 to 10%; [0022]); 
the polyester-polyurethane binder is present in an amount ranging from about 4 wt % to about 10 wt % based on the total weight of the inkjet ink (5-40%; [0022]); and 
the liquid vehicle includes water and a co-solvent present in an amount ranging from about 2 wt % to about 20 wt % based on the total weight of the inkjet ink ([0086]).
Hastie explicitly did not discloses:
12, 14. The organic group including at least one phosphorus-containing group.
Burns et al. teaches that to have the ink with improved performance characteristics for inkjet printing increasing in the optical density and strength of printing on the substrate (see Examples),  
12 & 14. The inkjet ink having the organic group including at least one phosphorus-containing group ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Hastie by the aforementioned teaching of Burns et al. in order to have the ink with improved performance characteristics for inkjet printing increasing in the optical density and strength of printing on the substrate (see Examples).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Guo et al. (# US 2021/0198506) discloses an inkjet ink for textile printing includes a polycarbodiimide, a pigment, a sulfonated polyester-polyurethane binder, and a liquid vehicle. Examples of the inkjet ink may be used in textile printing kits and printing methods with a textile fabric. Examples of the textile fabric may be selected from the group consisting of cotton, polyester, nylon, and silk (see Abstract).
(2) Soma et al. (# US 2018/0134906) discloses a water-based ink that is excellent in adhesion to a resin printing medium formed of a resin such as polyethylene terephthalate, polyvinyl chloride, polyethylene, polypropylene, nylon, etc., gloss and anti-blocking properties upon storage of the printing medium after printing. The present invention relates to [1] a water-based ink including a colorant, polyester resin particles and modified polyolefin resin particles, in which the polyester resin particles are constituted of a resin containing an amorphous polyester having a glass transition temperature of not lower than 40° C. and not higher than 100° C., and a mass ratio of the polyester resin particles to the modified polyolefin resin particles (polyester resin particles/modified polyolefin resin particles) is not less than 10/90 and not more than 90/10, and [2] an ink-jet printing method including the steps of allowing the water-based ink according to the above [1] to adhere onto a resin printing medium by an ink-jet printing method; and then heating the resin printing medium onto which the water-based ink is adhered, to a temperature of not lower than 40° C. and not higher than 100° C (see Abstract).
(3) Burns et al.(# US 2017/0306156) discloses a modified colorant comprising a colorant having at least one polymer attached or adsorbed thereto. The polymer comprises at least one functional group, and various embodiments of the functional group are disclosed. For each of these embodiments, preferably the functional group has a defined calcium index value. Also disclosed are various uses for these modified colorants, including inkjet ink compositions. Thus, the present invention further relates to an inkjet ink composition comprising a) a liquid vehicle, b) at least one colorant, and c) at least one polymer comprising at least one functional group as described herein (see Abstract).
(4) Ikoshi et al. (# US 2010/0168322) discloses an inkjet recording liquid containing at least: water; a colorant; a water-soluble solid compound having the molecular weight of 80 or more but less than 1,600 and having a solubility parameter value of 20 or more; and a water-soluble solvent having a solubility parameter value of less than 27.5, the ratio of the content of the water-soluble solvent to the content of the water-soluble solid compound being in the range of from 1.0 to 10.0 (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853